Citation Nr: 0428106	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  00-08 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether new and material evidence has been received to reopen 
the claims of entitlement to service connection for 
hypertensive cardiovascular disease, pulmonary tuberculosis 
(PTB), deafness, arthritis, hemorrhoids, lumbar injury, and a 
left elbow disorder.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

It appears that the appellant had recognized guerilla service 
from March 15, 1943, to December 27, 1944 and was in missing 
status during the period.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issues were denied by the Board in a September 2002 decision.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2004 Order, the Court vacated the Board's September 
2002 decision and remanded this case back to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The April 2004 Court vacate of the prior Board decision was 
primarily based on inadequacy of notice under the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA).  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations, now codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

In the past, the Board had been attempting to remedy VCAA 
notice deficiencies by sending a VCAA letter to appellants 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, it appears that the case 
must now be returned to the RO for issuance of proper VCAA 
notice to the appellant. 

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should furnish the appellant 
with a letter giving proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide, to include the need 
to furnish all pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  After completion of the above, the RO 
return the case to the Board after 
issuance of a supplemental statement of 
the case, if necessary.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



